DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-05-2022 has been entered.


Response to Arguments
Applicant’s arguments, see Remark, filed 04-08-2022 with respect to the rejection(s) of claim(s) 1-5, 14-18, 26, 27, 28, and 29 under 35 U.S.C. 103 as being unpatentable over in view of Park and further in view of Guan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeda et al (US 20210092717).

 				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, 14-16, 19, 22, 28-30, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 20210092717) in view of Jeon et al (US 20190132862) and further in view of Kim et al (US 20190140727).

As to claim 1 Takeda discloses a method of wireless communication, comprising: generating bandwidth part (BWP) activation information- as interpreted a set of configuration parameters of a UE-specific PDCCH - Takeda ¶0034- 2nd sentence- The given DCI may be notified by using a PDCCH .... may be notified by using a UE-specific PDCCH; and transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes the BWP activation information (Takeda ¶0034- 2nd sentence-the given DCI may be notified by using a PDCCH ).
Takeda however is silent where generating the activation information is for multiple BWPs for downlink and for multiple BWPs for uplink. However in an analogous art Jeon remedies this deficiency: However in an analogous art Jeon remedies this deficiency: (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, ...UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Takeda with that of Jeon for the purpose of providing activation information for multiple BWPs (Jeon ¶0158-¶0159)
Takeda and Jeon however are silent wherein the DCI is configured to be fully contained in a single sub-band. However, in analogous art Kim remedies this deficiency: (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda and Jeon with that of Kim for the purpose of scheduling subframes by a DCI format (Kim ¶0274- 4th sentence).

As to claim 3 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 2, wherein the BWP activation information includes a link direction and a schedule of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction).

As to claim 4 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 3, wherein the BWP activation information includes: a frequency location, uplink (Takeda ¶0038- Configuration information of each BWP configured to the UE may include information indicating at least one of numerologies of each BWP, a frequency position (e.g., center frequency),).

As to claim 5 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 1, further including configuring a control channel resource set (CORESET) for (DCI) (Takeda ¶0069- last sentence).

As to claim 6 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 1, wherein a BWP is on one or more sub-bands (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).

As to claim 9 the combined teachings of Takeda, Jeon, and Kim disclose discloses the method of claim 6, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

As to claim 14 Takeda discloses a method of wireless communication, comprising:
receiving downlink control information (DCI) on a physical downlink control channel
(PDCCH) that includes bandwidth part (BWP) activation information (Takeda ¶0034- 2nd sentence- The given DCI may be notified by using a PDCCH .... may be notified by using a UE-specific PDCCH). Takeda however is silent where the activation is for multiple BWPs for downlink and for multiple BWPs for uplink, and performing at least one of: monitoring the multiple BWPs for downlink for control information and data traffic, or transmitting control information and data traffic on the multiple BWPs for uplink. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, ...UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence; ¶0198- 1st and 2nd sentence-DCI with data assignment.). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Takeda with that of Jeon for the purpose of providing activation information for multiple BWPs (Jeon ¶0158-¶0159)
 Takeda and Jeon however are silent wherein the DCI is configured to be fully contained in a single sub-band. However, in analogous art Kim remedies this deficiency: (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda and Jeon with that of Kim for the purpose of scheduling subframes by a DCI format (Kim ¶0274- 4th sentence).

As to claim 15 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 14, wherein the BWP activation information includes a link direction and a schedule of one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction)..

As to claim 16 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 15, wherein the BWP activation information includes: a frequency location (Takeda ¶0038- Configuration information of each BWP configured to the UE may include information indicating at least one of numerologies of each BWP, a frequency position (e.g., center frequency),).

As to claim 19 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 14,  wherein a BWP is on one or more sub-bands (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).  

As to claim 22 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 19, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

As to claim 26 Takeda discloses an apparatus configured for wireless communication, the
apparatus comprising: at least one processor (1001 of Fig.13); and a memory coupled to the at least one processor (1002 of Fig.13), wherein the at least one processor is configured:
to generate bandwidth part (BWP) activation; and to transmit downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes the BWP activation information- as interpreted a set of configuration parameters of a UE-specific PDCCH Takeda ¶0034- 2nd sentence- The given DCI may be notified by using a PDCCH .... may be notified by using a UE-specific PDCCH).
Takeda however is silent where the activation is for multiple BWPs for downlink and for multiple BWPs for uplink and performing at least one of: monitoring the multiple BWPs for downlink for control information and data traffic, or transmitting control information and data traffic on the multiple BWPs for uplink. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, ...UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence; ¶0198- 1st and 2nd sentence-DCI with data assignment.). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Takeda with that of Jeon for the purpose of providing activation information for multiple BWPs (Jeon ¶0158-¶0159).
Takeda and Jeon however are silent wherein the DCI is configured to be fully contained in a single sub-band. However, in analogous art Kim remedies this deficiency: (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda and Jeon with that of Kim for the purpose of scheduling subframes by a DCI format (Kim ¶0274- 4th sentence).

As to claim 28 the combined teachings of Takeda, Jeon, and Kim disclose the apparatus of claim 26, further including configuring a control channel resource set (CORESET) for (DCI) (Takeda ¶0069- last sentence).

As to claim 29 Takeda discloses an apparatus configured for wireless communication, the
apparatus comprising: at least one processor(1001 of Fig.13); and a memory coupled to the at least one processor(1002 of Fig.13), wherein the at least one processor is configured: to receive downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes bandwidth part (BWP) activation information as interpreted a set of configuration parameters of a UE-specific PDCCH Takeda ¶0034- 2nd sentence- The given DCI may be notified by using a PDCCH .... may be notified by using a UE-specific PDCCH).
Takeda however is silent where for activation of multiple BWPs for downlink and multiple BWPs for uplink, and to perform at least one of: monitoring the multiple BWPs for downlink for control information and data traffic, or transmitting control information and data traffic on the multiple BWPs for uplink. However in an analogous art Jeon remedies this deficiency: (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, ...UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence; ¶0198- 1st and 2nd sentence-DCI with data assignment.). Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date of the invention to modify the teachings of Takeda with that of Jeon for the purpose of providing activation information for multiple BWPs (Jeon ¶0158-¶0159).
Takeda and Jeon however are silent wherein the DCI is configured to be fully contained in a single sub-band. However, in analogous art Kim remedies this deficiency: (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda and Jeon with that of Kim for the purpose of scheduling subframes by a DCI format (Kim ¶0274- 4th sentence).

As to claim 30 the combined teachings of Takeda, Jeon, and Kim disclose  the apparatus of claim 29, wherein the at least one processor is further configured to process the DCI contained in [[a]] the single sub-band, wherein a BWP is on one or more sub-bands, wherein the DCI further includes a resource block (RB) index and a sub-band index to indicate locations of resources(Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing)..

As to claim 35 the combined teachings of Takeda, Jeon, and Kim disclose the apparatus of claim 29, wherein a BWP is on one or more sub-bands(Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).

As to claim 36 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 1, further comprising configuring the plurality of BWPs (Jeon ¶0169, ¶0299, ¶0310) 

As to claim 37 the combined teachings of Takeda, Jeon, and Kim disclose  The method of claim 1, wherein the generated BWP activation information for the multiple BWPs for downlink and for the multiple BWPs for uplink is generated at a same time (Jeon ¶0219-4th and 5th sentences- A BWP-dependent DCI format may be monitored at the same time (e.g. a normal DCI) for both active DL BWP and active UL BWP).

As to claim 38 the combined teachings of Takeda, Jeon, and Kim disclose the  apparatus of claim 26, wherein the at least one processor is configured to configure the plurality of BWPs (Jeon ¶0169, ¶0299, ¶0310).

As to claim 39 the combined teachings of Takeda, Jeon, and Kim disclose the apparatus of claim 26, wherein the generated BWP activation information for the multiple BWPs for downlink and for the multiple BWPs for uplink is generated at a same time (Jeon ¶0219-4th and 5th sentences- A BWP-dependent DCI format may be monitored at the same time (e.g. a normal DCI) for both active DL BWP and active UL BWP)..

As to claim 40 the combined teachings of Takeda, Jeon, and Kim discloses the apparatus of claim 26, wherein a BWP is on one or more sub-bands (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).


Claim 10-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Jeon in view of Kim and further in view of Park et al (US 20190199477) hereinafter Yang.

As to claim 10 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 1, however silent further including scheduling a single transport block (TB) on a physical downlink shared channel (PDSCH) over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands in one or more of the multiple BWPs for downlink. However, in an analogous art Park remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda Jeon and Kim with that of Yang for the purpose of including specific index values in DCI (Yang ¶0608- 1st sentence)

As to claim 11 the combined of Takeda, Jeon, Kim and Yang disclose the method of claim 10, wherein the scheduling includes performing a frequency first mapping (Yang ¶0674),

As to claim 12 the combined teachings of Takeda, Jeon, Kim and Yang disclose the method of claim 10 wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS)

As to claim 13 the combined teachings of Takeda, Jeon, Kim and Yang disclose the method of claim 10, wherein the scheduling the single TB on the multiple sub-bands includes scheduling different code block groups (CBGs) of the single TB on different sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs)).
As to claim 23 the combined teachings of Takeda, Jeon, and Kim disclose the method of claim 14, however silent further including receiving a single transport block (TB) on a physical downlink shared channel (PDSCH) scheduled over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands over one or more of the multiple BWPs for downlink. However, in an analogous art Yang remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Takeda Jeon and Kim with that of Yang for the purpose of including specific index values in DCI (Yang ¶0608- 1st sentence). 

As to claim 24 the combined teachings of Takeda, Jeon, Kim and Yang disclose the method of claim 23, wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS).

As to claim 25 the combined teachings of Takeda, Jeon, Kim and Yang disclose the method of claim 23, further including receiving different code block groups (CBGs) of the single TB on the multiple sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Yang ¶0608- ¶609, ¶0730- ¶0731)). 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK V ROSE/Examiner, Art Unit 2462